--------------------------------------------------------------------------------

Exhibit 10.81
 
SEPARATION AGREEMENT, GENERAL RELEASE AND WAIVER
 
This Separation Agreement, General Release and Waiver (the “Agreement and
Release”) is entered into between Jeffrey Berkowitz (“I” or “Team Member”) and
Walgreens Boots Alliance, Inc. (“WBA”) and Walgreen Co. (“Walgreens”).  WBA and
Walgreens are collectively referred to herein as the “Company,” and, along with
their respective parents, subsidiaries, affiliated companies, predecessors,
successors and assigns, as the “Company Parties”).  This Agreement and Release
describes the application of certain compensation, benefits, and other terms and
conditions in connection with Team Member’s termination of employment from the
Company.  Terms used herein but not otherwise defined shall have the meanings
given to them in the Plan defined in paragraph 2 below.  The parties agree as
follows:
 
1.         Termination of Employment.  Team Member’s termination of employment
with the Company (the “Termination Date”) shall be effective as of the date
designated by the Company and communicated to Team Member in a separate Summary
of Separation Benefits, as may updated from time to time prior to the final
designated Termination Date.
 
2.         Consideration.  As consideration for agreeing to all terms and
conditions of this Agreement and Release, Team Member shall receive all payments
and benefits applicable to his or her position level under the terms of the
Walgreens Boots Alliance, Inc. Executive Severance and Change in Control Plan,
effective as of December 31, 2014, as amended from time to time before the date
hereof (the “Plan”).  These Plan payments and benefits are summarized in parts
(a), (b) and (c) below, subject in all cases to the provisions of the Plan,
which control in the event of any inconsistency or ambiguity.  Team Member
understands and agrees that these Plan benefits represent, at least in part,
consideration for signing this Agreement and Release and are not salary, wages
or benefits to which Team Member was already entitled, and such Plan benefits
will not be provided unless Team Member executes this Agreement and Release and
does not revoke this Agreement and Release within the time period permitted
hereafter.
 
(a)       Pro-rata Annual Incentive for the fiscal year in which the Termination
Date occurs, pursuant to Section 4.01(a)(ii) of the Plan;*
 
(b)       Severance Payment pursuant to Section 4.01(a)(ii) of the Plan – equal
to the Severance Multiple that applies to Team Member’s position level under
Section 2.32 of the Plan; and
 
(c)       Subsidized COBRA coverage as applicable under Section 4.01(c) of the
Plan.
 
*  To the extent the underlying Company incentive program provides for
discretionary incentive payout adjustments based on individual performance, it
is agreed that the calculation of Team Member’s Pro-rata Annual Incentive shall
not be adjusted up or down based on individual performance..
 
(d)       As further consideration for agreeing to all terms and conditions of
this Agreement and Release, to the extent Team Member has outstanding WBA stock
options and/or restricted stock units granted in calendar year 2012 that are
forfeited as of the Termination Date, Team Member shall also receive a pro-rated
cash payment to be calculated as follows:
 
(i)         Stock option:  Payment amount (less tax withholdings) equal to (A)
the number of shares subject to the stock option, multiplied by (B) the excess
of the “WBA Stock Price” over the exercise price for such stock option,
multiplied by (C) the number of full months from the grant date through the
Termination Date divided by 36 months.
 
(ii)        Restricted stock units:  Payment amount (less tax withholdings)
equal to (A) the number of units, multiplied by (B) the “WBA Stock Price,”
multiplied by (C) the number of full months from the grant date through the
Termination Date divided by 36 months.
 
For purpose of the above, the “WBA Stock Price” shall be $91.25, the average
closing price of WBA common stock over the 30 trading days immediately preceding
the first day of August 2015.  Payment of this amount shall be made within 45
days following expiration of the revocation period of this Agreement and Release
and, for the avoidance of doubt, shall not be considered by the parties to be
nonqualified deferred compensation subject to Section 409A.
 
(e)       Team Member shall receive the following remaining global assignment
and repatriation benefits in full satisfaction of any remaining obligations of
the Company to the Team Member under the Company’s Long-Term Global Assignment
Relocation Policy (the “Relo Policy”), the Assignment Agreement entered into
between Team Member and Walgreen Co. as of November 15, 2012 (the “Assignment
Agreement”), and any other verbal or written communications between the parties
addressing this subject matter:
 
(i)         Pursuant to the terms of the Assignment Agreement, continued tax
advisory services and tax equalization for any tax years relating to Team
Member’s services for the Company which implicate foreign tax and/or tax
equalization, to the extent not already paid or provided, including for any tax
years not completed or filed or for which taxes may become due or are otherwise
owed;
 

--------------------------------------------------------------------------------

(ii)        Pursuant to the Relo Policy, (A) movement of household goods back to
Team Member’s New Jersey home; (B) coverage of home and/or automobile lease
termination costs; and (C) reinstatement in US health coverage;
 
(iii)       In lieu of the loss on sale benefit that would have applied under
the Relo Policy had Team Member sold his cars upon relocation to Switzerland,
reimbursement of U.S. automobile maintenance for up to $5,000 each for up to two
vehicles; and
 
(iv)      It is agreed that Team Member will not have to repay to the Company
any relocation expense allowances, costs, or reimbursements.
 
Attached as Exhibit A and incorporated by reference is a Summary of Separation
Benefits, which the Company represents and warrants is a true and accurate
summary of the payments and benefits to be provided to Team Member, including
references to the payments and benefits provided pursuant to the Plan and other
company plans, programs and award agreements (collectively, the “Governing
Documents”).  In the event of any ambiguity or inconsistency between Exhibit A
and any of the Governing Documents, the applicable Governing Document(s) shall
control.
 
3.         General Release.  I hereby release and forever discharge as of the
date hereof the Company Parties and their respective affiliates, subsidiaries
and direct or indirect parent entities, including, but not limited to Walgreen
Swiss International GmbH (Berne, Switzerland) and Walgreens Boots Alliance
Development GmbH (Berne, Switzerland), and all present, former and future
shareholders, directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below in this Agreement and Release.  The
Released Parties are intended to be third-party beneficiaries of this General
Release, and this General Release may be enforced by each of them in accordance
with the terms hereof in respect of the rights granted to such Released Parties
hereunder
 
Except as provided in paragraphs 5, 7, 11, and 13 below and except for the
provisions of the Plan which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my immediate family
members, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter‑claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date that this Agreement and Release becomes effective and enforceable) and
whether known or unknown, suspected, or claimed against the Company or any of
the Released Parties which I, my immediate family members, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company, including, but not limited to, any allegation, claim or violation,
arising under:  Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990, as amended; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; or their US or foreign (including Swiss) state or
local counterparts; or under any other US or foreign (including Swiss) federal,
state or local civil or human rights law, or under any other US or foreign
(including Swiss) local, state, or federal law, regulation or ordinance; or
under any public policy, contract or tort, or under common law; or arising under
any policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters (all of the foregoing collectively referred to herein as the
“Claims”).
 
4.         No Assignment of Claims.  I represent that I have made no assignment
or transfer of any right, claim, demand, cause of action, or other matter
covered by paragraph 3 above.
 
5.         Waiver of Rights.  I agree that I hereby waive all rights to sue or
obtain equitable, remedial or punitive relief from any or all Released Parties
of any kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief. 
Notwithstanding the above, I am not waiving (i) any right to the Accrued
Obligations described in Section 2.03 of the Plan or any severance benefits to
which I am entitled under the Plan, (ii) any claim relating to directors’ and
officers’ liability insurance coverage or any right of indemnification under the
Company’s organizational documents or otherwise, (iii) my rights as an equity or
security holder in the Company or its Affiliates, (iv) my rights under any
equity awards that survive termination of employment; (v) my rights under any
retirement plan that is “qualified” under Section 401(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), or (vi) my rights to non-qualified
deferred compensation due under any applicable Company plans in which I have
participated.
 
2

--------------------------------------------------------------------------------

6.         Class and Collective Action Waiver.  In signing this Agreement and
Release, I hereby agree not to bring or participate in any class or collective
action against the Company and/or the other Released Parties that asserts, in
whole or in part, any claims that arose before I signed this Agreement and
Release, whether or not such claims (if brought by me individually) are released
by this Agreement and Release.
 
7.         Government Agency Claims. Nothing in this Agreement and Release,
including the General Release provision in paragraph 3, the Release Given Full
Force and Effect provision in paragraph 8, the Confidentiality provision in
paragraph 10, the Non-Disparagement provision in paragraph 13, the Cooperation
provision in paragraph 16, and the Consequences of a Breach provision in
paragraph 18 should be read to prevent or prohibit me from filing a claim with a
federal, state or local government agency that is responsible for enforcing a
law on behalf of the government, such as the Equal Employment Opportunity
Commission (“EEOC”), Department of Labor (“DOL”), National Labor Relations Board
(“NLRB”) or Securities Exchange Commission (“SEC”) and their applicable state
and/or local equivalents.  Nor should anything in this Agreement and Release be
read to deter or prevent me from cooperating with or providing information to
such a governmental agency during the course of its investigation or during
litigation.  However, I understand and agree that I may not recover any monetary
benefit as a result of any claim brought on my behalf by any government agency.
 
8.         Release Given Full Force and Effect.  In signing this Agreement and
Release, except as set forth in paragraph 7, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied.  I expressly consent that this Agreement and Release shall
be given full force and effect according to each and all of its express terms
and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any US or foreign (including Swiss) state or local statute that
expressly limits the effectiveness of a general release of unknown, unsuspected
and unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  I acknowledge and agree that this waiver is
an essential and material term of this Agreement and Release and that without
such waiver I would not have become a Participant in the Plan.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this Agreement and Release shall serve as
a complete defense to such Claims to the maximum extent permitted by law.  I
further agree that I am not aware of any pending claim of the type described
herein as of the execution of this Agreement and Release.
 
9.         Non-Admissions.  I agree that neither this Agreement and Release, nor
the furnishing of the consideration for this Agreement and Release, shall be
deemed or construed at any time to be an admission by the Company, any Released
Party or myself of any improper or unlawful conduct.
 
10.       Confidentiality.  Except as set forth in paragraph 7 or as disclosed
by the Company in any public filings, I agree that this Agreement and Release
and the benefits to which I am entitled under the Plan are confidential and
agree not to disclose any information regarding the terms of this Agreement and
Release or the Plan, except to my immediate family and any tax, legal or other
counsel that I have consulted regarding the meaning or effect hereof or to a
successor employer respecting the terms of any restrictive covenants to which I
may be subject, or as required by law, and I will instruct each of the foregoing
not to further disclose the same to anyone
 
In addition, I agree not to use or disclose any Confidential Information, as
defined below, to any person or entity other than the Company, either before or
after the Termination Date, without the Company's prior written consent. 
Confidential Information means information not generally known by the public
about processes, systems, products or services, including proposed products or
services, business information, pricing, sales, promotions, financial
performance, know-how, or trade secrets of the Company.
 
11.       Regulatory Disclosures.  Any non‑disclosure provision in this
Agreement and Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this Agreement and Release or its underlying
facts and circumstances by the Securities and Exchange Commission (SEC), the
Financial Industry Regulatory Authority (FINRA), any other  regulatory
organization or any governmental entity.
 
12.       Knowledge of Potential Claims.  I represent that I am not aware of any
claim by me other than the Claims that are released by this Agreement and
Release.  I acknowledge that I enter into this Agreement and Release despite
understanding that I may hereafter discover claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the Agreement and Release set forth in paragraph 3 above and
which, if known or suspected at the time of entering into this Agreement and
Release, may have materially affected this Agreement and Release and my decision
to enter into it.
 
13.       Non-Disparagement.  Except as set forth in paragraph 7, I agree that I
will not make derogatory statements, either written or oral, or otherwise
disparage any Released Party or the Company’s products or services, except as
may be required by law.  Nor shall I direct, arrange or encourage others to make
any such derogatory or disparaging statements on my behalf.
 
3

--------------------------------------------------------------------------------

14.       Non-Solicitation.  I agree that for two years after my Termination
Date for any reason, whether voluntary or involuntary:
 
(a)       I will not directly or indirectly, offer, provide or sell or
participate in offering, providing or selling, products or services competitive
with or similar to products or services offered by, developed by, designed by or
distributed by the Company to any person, company or entity which was a
customer, potential customer or referral source of the Company for such products
or services and with which I had direct contact or which I learned confidential
information regarding products or services at any time during the last two years
of my employment with the Company;
 
(b)       I will not directly or indirectly solicit or participate in soliciting
products or services competitive with or similar to products or services offered
by, developed by, designed by or distributed by the Company to any person,
company or entity which was a customer, potential customer or referral source of
the Company for such products or services and with which I had direct contact or
about which I learned confidential information regarding such products or
services at any time during the last two  years of my employment with the
Company;
 
(c)       I will not knowingly, nor will I assist any third party to, directly
or indirectly (i) raid, hire, solicit, or attempt to persuade any employee of
the Company or any person who was an employee of the Company during the 6 months
preceding the termination of my employment with the Company,  who possesses or
had access to confidential information of the Company, to leave the employ of
the Company; (ii) interfere with the performance by any such persons of their
duties for the Company; or (iii) communicate with any such persons for the
purposes described in items (i) and (ii) in this paragraph.
 
15.       Return of Property.  I agree that, no later than my Termination Date,
I will have returned all Company property, and no Company property has been
retained by me, regardless of the form in which it was acquired or held by me.
 
16.       Cooperation.  Subject to paragraphs 7 and 11 above, I agree at all
times to fully and completely cooperate with the Company and its agents and
representatives, without additional compensation, during and in connection with
all litigation, potential litigation, internal or external investigations, and
business matters in which the Company is involved or may become involved,
subject to reimbursement of reasonable travel expenses if travel is requested
and approved in advance by the Company.
 
17.       Repayment Upon Rehire.  I acknowledge that I am obligated to repay all
Plan benefits to the Company if I am rehired by any Company Party within 30 days
of the Termination Date.  If I am rehired by any Company Party more than 30 days
after the Termination Date, I may keep Plan benefits covering the portion of the
Severance Period between the Termination Date and rehire date, but must repay
the remainder of Plan benefits to the Company.  I further acknowledge that I am
not eligible for rehire until I make the repayment described herein.
 
18.       Consequences of Breach.  I agree that Plan benefits and any other
consideration listed in paragraphs 2(a)-2(d) above (collectively, the
“Consideration”) are conditioned on my material compliance with all of my
commitments set forth in this Agreement and Release. In the event of any
material breach of this Agreement and Release by me, the Company shall be
entitled to discontinue payment of all of the Consideration not already paid to
me.  In addition, I acknowledge that the Confidentiality, Non-Disparagement and
Non-Solicitation covenants of this Agreement and Release are necessary to enable
the Company to maintain its competitive position and any actual or threatened
material breach of any of these covenants will result in irreparable and
continuing damage to the Company for which there will be no adequate remedy at
law.  In the event of any actual or threatened material breach of these
covenants, the Company shall be entitled to injunctive relief, including the
right to a temporary restraining order, and other relief, including damages, as
may be proper.  The foregoing stipulated damages and remedies of the Company are
in addition to, and not to the exclusion of, any other damages the Company may
be able to prove.  In any legal action to enforce the terms of this Agreement
and Release, the prevailing party shall be entitled to collect its reasonable
attorney’s fees and court costs from the non-prevailing party.
 
19.       No Future Waiver.  Notwithstanding anything in this Agreement and
Release to the contrary, this Agreement and Release shall not relinquish,
diminish, or in any way affect any rights or claims arising out of any breach by
the Company or by any Released Party of the Plan that occurs after the date
hereof.  I further agree that this Agreement and Release does not waive or
release any rights or claims that I may have, including under the Age
Discrimination in Employment Act, which arise after the date I execute this
Agreement and Release.
 
20.       Governing Law and Severability.  Federal or state law within the State
of Illinois shall govern the validity, enforcement and interpretation of this
Agreement and Release notwithstanding any state’s choice of law provisions to
the contrary.  In the event any portion of this Agreement and Release is held to
be invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Agreement and
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
4

--------------------------------------------------------------------------------

21.       Section 409A.  This Agreement and Release is intended to comply with
the requirements of Section 409A of the Code, and shall be interpreted and
construed consistently with such intent.  The payments to Team Member pursuant
to this Agreement and Release are also intended to be exempt from Section 409A
of the Code to the maximum extent possible, under either the separation pay
exemption or as short-term deferrals, and for this purpose each payment shall
constitute a “separately identified” amount within the meaning of Treasury
Regulation Section 1.409A-2(b)(2).  Notwithstanding any other provision in this
Agreement and Release, if Team Member is a “specified employee,” as defined in
Section 409A of the Code, as of the date of Team Member’s separation from
service, then to the extent any amount payable to Team Member constitutes the
payment of non-qualified deferred compensation, within the meaning of Section
409A of the Code, is payable upon Team Member’s separation from service, and
under the terms of this Agreement and Release would be payable prior to the
six-month anniversary of Team Member’s separation from service, such payment
shall be delayed until the earlier to occur of (a) the first business day
following the six-month anniversary of the separation from service, and (b) the
date of Team Member’s death. To the extent that reimbursements or other in-kind
benefits under this Agreement and Release constitute “nonqualified deferred
compensation” for purposes of Section 409A of the Code, (A) all expenses or
other reimbursements hereunder shall be made on or before the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Team Member, (B) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
 
22.       Complete Agreement.  This Agreement and Release, as well as its
Exhibit A, constitutes the parties’ entire agreement and cancels, supersedes,
and replaces any and all prior proposals, understandings, and agreements
(written, oral or implied) regarding all matters addressed herein, except Team
Member shall continue to be bound by all obligations set forth in any prior
agreements, undertakings, waivers and assignments involving confidential
information, inventions, non‑competition, non‑solicitation, non‑inducement,
patents, copyrights, trademarks and other intellectual property, and compliance
with laws and policies, specifically including but not limited to the
Non‑Competition, Non‑Solicitation and Confidentiality Agreement(s) executed by
Team Member in connection with one or more Company Restricted Stock Unit
grants.  The terms of this Agreement and Release may not be altered or modified
except by written agreement of Team Member and the Company.  In connection with
this Agreement and Release’s acceptance and execution, neither Team Member nor
the Company is relying on any representation or promise that is not expressly
stated in this Agreement and Release.
 
23.       Successors.  This Agreement and Release shall inure to the benefit of
and be enforceable by Team Member and by Team Member’s personal or legal
representatives, executors and administrators and by the Company and its
successors and assigns.  In the event of the death of Team Member while any
amounts are payable to Team Member hereunder, all such amounts, unless otherwise
provided herein or in the Plan, shall be paid in accordance with the terms of
this Agreement and Release to Team Member’s estate.
 
24.       BY SIGNING THIS AGREEMENT AND RELEASE, I REPRESENT AND AGREE THAT:
 
(a)       I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;
 
(b)       I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
 
(c)       THE COMPANY HAS ADVISED ME TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I
HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;
 
(d)       I HAVE HAD AT LEAST 45 DAYS FROM THE DATE OF MY RECEIPT OF THIS
AGREEMENT AND RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF
THIS AGREEMENT AND RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL
NOT RESTART THE REQUIRED 45‑DAY PERIOD;
 
(e)       I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
AGREEMENT AND RELEASE TO REVOKE IT AND THAT THIS AGREEMENT AND RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED (NOTICE
OF REVOCATION MUST BE RECEIVED BY THE DIRECTOR, EMPLOYMENT LAW, WITHIN THE SEVEN
(7) DAY PERIOD: MAIL: 104 WILMOT ROAD, MS #1416, DEERFIELD, ILLINOIS 60015; FAX:
(847) 368‑6805.
 
(f)        I HAVE RECEIVED, TOGETHER WITH THIS AGREEMENT AND RELEASE, A LISTING
OF THE JOB TITLES AND AGES OF THE TEAM MEMBERS IN THE PORTION OF WALGREENS’
WORKFORCE FROM WHICH I WAS SELECTED FOR TERMINATION WHO WERE SELECTED AND NOT
SELECTED FOR TERMINATION;
 
(g)       I HAVE SIGNED THIS AGREEMENT AND RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
 
5

--------------------------------------------------------------------------------

(h)       I AGREE THAT THE PROVISIONS OF THIS AGREEMENT AND RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 
Dated:  9/25/15
  /s/ Jeffrey Berkowitz
 
Participant Signature
     
Jeffrey Berkowitz
 
Participant Name
   
Dated:  10/14/15
  /s/ Kathleen Wilson-Thompson
 
Company Representative
 
Kathleen Wilson-Thompson
 
EVP and Global Chief Human Resources Officer



Please sign above within the time period specified in paragraph 24(d) above, and
then return all 6 pages of this Agreement and Release to your direct manager or
in the attached prepaid envelope.  The other copy of the Agreement and Release
is for you to sign and retain for your records.


Please note that you are not authorized to make any changes to this Agreement
and Release.  Any such changes will void the Agreement and Release.
 
6

--------------------------------------------------------------------------------

EXHIBIT A
 
Summary of Separation Benefits for Jeffrey Berkowitz
 
This is a summary of your separation benefits for which you are eligible based
on the Termination Date listed below.


Termination Date
07/14/2015
Hire Date
09/27/2010 (4 yrs., 9 mos.)
   
Age
49



Paid Time Off (“PTO”)
Your accrued unused PTO and unused frozen vacation hours will be paid to you in
a lump sum within four (4) weeks of your termination date.
 
Severance
$2,359,800.00 (equal to 24 months’ salary plus target bonus, gross amount, paid
monthly over the 24-month severance period)
 
Additional
Cash Payment
Total estimated payment of $3,596,172, consisting of the following amount(s):
 
·      $2,717,280, representing make-up pro-rated payment estimate for forfeited
stock option granted in 2012 (gross amount paid in a lump sum)1
·      $878,892, representing make-up pro-rated payment estimate for forfeited
restricted stock units granted in 2012 (gross amount paid in a lump sum) 1
 
Fiscal 2015
Bonus
 
Pro-rated FY 2015 bonus, based on eligible earnings and adjusted for company
performance, to be paid in November 2015.
Global
Assignment
and
Repatriation
 
See paragraph 2(e) of Separation Agreement, General Release and Waiver for
listing of remaining benefits.
Executive  and
Omnibus Plan
Stock Options
Options become vested three years after grant date.
 
Options awarded under the Executive Stock Option Plan prior to 1/9/2013:
 
Exercise vested options within 60 days following your Termination Date or by the
expiration date, whichever is sooner.  Remaining unvested or unexercised stock
options are forfeited.

 
Grant Date
 
Options Granted/
Outstanding
   
Grant Price
 
Status
9/27/2010
   
37,633
   
$
30.35
 
Vested
9/1/2011
   
31,488
   
$
35.65
 
Vested
11/1/2012
   
54,833
   
$
35.50
 
Forfeit




 
Options awarded under the 2013 Omnibus Incentive Plan between 1/9/2013 and
10/31/2014:
 
Unvested options will be deemed to have 1 year of additional service credit as
of your Termination Date.  Exercise vested options within 60 days following your
Termination Date or by the expiration date, whichever is sooner. Remaining
unvested or unexercised options are forfeited.



Grant Date
 
Options Granted/
Outstanding
   
Grant Price
 
Status
11/1/2013
   
46,954
   
$
60.52
 
Forfeit

 

--------------------------------------------------------------------------------

1 Value based on the average Walgreen Boots Alliance, Inc. closing stock price
for the 30 trading days prior to the month of August 2015.
 

--------------------------------------------------------------------------------

EXHIBIT A
 
Summary of Separation Benefits for Jeffrey Berkowitz
 
This is a summary of your separation benefits for which you are eligible based
on the Termination Date listed below.
 
 
  Options awarded under the 2013 Omnibus Incentive Plan on 11/1/2014:

 

  
Exercise vested options within 90 days following your Termination Date or by the
expiration date, whichever is sooner. Remaining unvested or unexercised options
are forfeited.



Grant Date
 
Options Granted/
Outstanding
   
Grant Price
 
Status
11/1/2014
   
43,416
   
$
64.22
 
Forfeit




 
Options may only be exercised during an open trading window.
 
Please refer to your Fidelity account (www.Fidelity.com) to view and/or exercise
your outstanding stock option awards.  Detailed terms and conditions for each
award can be found in the Grant Agreement under the “grant details” link.



Restricted
Stock Units
RSUs become vested and distributed in shares of Walgreens Boots Alliance, Inc.
stock after a three-year vesting period.
 
RSUs granted under the Long-Term Performance Incentive Plan:
 
Unvested RSUs are forfeited.



Grant Date
 
RSUs Granted
 
Status
11/1/2012
   
10,835.654
 
Forfeit




 
RSUs granted under the 2013 Omnibus Incentive Plan:
 
Unvested RSUs granted prior to 11/1/2014 vesting within 12 months of the
Termination Date will vest on the Termination Date.  Remaining unvested RSUs are
forfeited.



Grant Date
 
RSUs Granted
 
Status
11/1/2013
   
8,155.070
 
Forfeit
9/15/2014
   
14,540.438
 
Special grant vested 40% on closing of AB Step 2; remaining 60% vests on
Termination Date
11/1/2014
   
6,472.213
 
Forfeit




 
Shares may only be sold during an open trading window.



Performance
Shares
Earned award is based on Company performance over a three-year period.
 
PSPs granted under the Long-Term Performance Incentive Plan:
 
Forfeit all unvested awards.



Grant Date
 
Contingent Award
 
Status
11/1/2012
 
(target) 16,559
 
Forfeit

 

 
PSPs granted under the 2013 Omnibus Incentive Plan:
 
Unvested performance shares granted on 11/1/2013 will be prorated based on the
number of full months worked in the performance period and distributed based on
actual company performance after the completion of the performance period.
Unvested performance shares granted on 11/1/2014 or later are forfeited.

 



--------------------------------------------------------------------------------

EXHIBIT A
 
Summary of Separation Benefits for Jeffrey Berkowitz
 
This is a summary of your separation benefits for which you are eligible based
on the Termination Date listed below.
 
Grant Date
 
Contingent Award
 
Status
11/1/2013
 
(target) 13,048
 
To be prorated
11/1/2014
 
(target) 10,361
 
Forfeit




 
Shares may only be sold during an open trading window.

 
Profit Sharing
Plan and
Executive
Deferred Profit
Sharing Plan
If you are an active participant in the Walgreens Profit-Sharing Plan, profit
sharing deductions and match apply to PTO and frozen vacation payment but not
severance payment.
 
Your options for your account balance under the Profit Sharing Plan are:
·      choose to have your account distributed to you in monthly or annual
installments or a single lump sum, or
·      leave your money in the Plan and defer payment (and taxes) to some later
date, but you must begin receiving payments when you reach age 70½, or
·     defer income tax, by rolling your Plan account balance into a new
employer's plan (if allowed) or an IRA.
You will receive information regarding the timing and form of payment of your
current balance in the Executive Deferred Profit Sharing Plan.
Deferred
Compensation/
Capital
Accumulation
 
Your deferral plus interest will be paid to you in a lump sum following
termination.
Other Benefits
If you are currently enrolled in Walgreens medical (including prescription
drug), dental and/or vision insurance, your coverage will continue through the
last day of the month in which your employment is terminated.  Disability
insurance coverage ends on your last day worked.
 
Reimbursement of premiums for COBRA coverage with respect to medical (including
prescription drug), dental and/or vision insurance for the COBRA period, but not
more than  24 months after your active benefit coverage has ended to the extent
such premiums exceed the premiums payable for similar coverage by active team
members.
 
Payment
Timing
Timing of payment of severance, vested RSUs, deferred compensation and
potentially other elements may be delayed until after the six-month anniversary
of the Termination Date, as required to comply with tax rules (Internal Revenue
Code Section 409A).  You will be notified if any such payment delays apply to
you.

 
This is a summary of benefits.  To the extent that this summary is different
than any provision of the applicable plan documents, then the terms of the plan
documents shall apply.
 
 

--------------------------------------------------------------------------------